DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 4/5/2021 have been entered. 


Response to Amendment
The amendment filed on 4/5/2021 cancelled claim 7, 16, 19-20.  No Claim was previously cancelled.  No new claim is added. Claims 1-6, 8-15, 17-18 have been amended.  Therefore, claims 1-6, 8-15, and 17-18 are pending and addressed below.                

Applicant’s amendments and arguments filed on 4/5/2021 are Not sufficient to overcome the Alice 101 rejections, set forth in the previous office action.  Therefore, Examiner maintains Alice 101 rejections on claims 1-6, 8-15, 17-18 under 35U.S.C.101.  


				Response to Arguments
Applicant's arguments that the claim rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive.

Applicant argues that the amended claims are not abstract ideas, is a practical application, and are significant more, and as such is statutory. 

Examiner respectfully disagrees, and the claims are abstract and NOT significant more than the abstract idea based on the following analysis. 

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 1-6, 8-15, 17-18) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the 

Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 1, step 1-9 of, 
capturing an image of a bid item using a camera of a device of a user indicating a desire of the user to purchase the bid item;
analyzing the captured image with a computer vision program to identify the bid item;
transmitting requests to a plurality of suppliers to submit bids for selling the bid item;
determining an item category for the bid item;
determining a plurality of suppliers that sell the item category; 
predicting at least one of (i) an income level of the user based on previous purchases made by the user or (ii) an age of the user based on a web-browsing history of the user;
transmitting the income level of the user or the age of the user to the plurality of suppliers to use when generating customized bids for selling the bid item; 
displaying the customized bids received from the plurality of suppliers on a display of the device of the user, each customized bid of the customized bids comprising a price at which the user can purchase the bid item from a respective supplier of the plurality of suppliers, 

informing a supplier of the plurality of suppliers of a winning bid selected by the user from the customized bids.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activity, business relation); and managing personal behavior or relationships or interactions between people (including following rules or/and instructions), e.g. (“(i) a free shipping incentive determined based on the income level of the user or the age of the user or (ii) a price at which the user can purchase  an additional item determined based on the incomer level or the age of the user information”).

In addition, claim 1, steps 1-9 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/use a camera to take a picture/image of an item, can evaluate/analyze the captured picture/image, can evaluate/determine item category/suppliers that sell the item category, can observe/transmit/send request/user information, can evaluate/predict user information 

Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (i.e., a processor, a camera, a user device) to perform steps 1-9.   The instant claim recites, “by one or more processors”, nothing in the claim elements precludes the step from practically being performed in human mind, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.  There is no specificity regarding any technology, just broadly there is a camera to take pictures, a processor to execute the programming instructions (i.e. computer vision program) to analyze the captured image, to generate user information based on previous purchase and browsing history, and display data.  

Thus, the processor, the camera, and the user device are not an essential element to actually control, create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic processor, a generic camera, as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.

particular environment does not add significant more. At best, the claim(s) are merely providing an environment to implement the abstract idea.     

Further, Step 1, 5, 7, 8, of (“capturing an image …using a camera of a device of a user”, “transmitting requests to a plurality of suppliers…”, “transmitting ….information to the plurality of suppliers…”, “displaying the customized bids received from the plurality of suppliers on a display…”) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely receiving/transmitting/displaying data/information.  

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 1 (step 2B):  There are additional elements (i.e. one or more computer processors, a camera, a user device) in claim 1 but there are no hardware/machine to actually perform the steps 1-9.  This additional element is recited at high level of generality and is a generic computing/camera components, and add nothing of substance to the underlying abstract idea; thus they are not significantly more than the identified abstract idea.  
This component are merely recited at a high level of generality and/or are recited as performing generic computer/camera functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/provide/transmit/present/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1). 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward


Applicant’s Specification, paras [0074] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to paras [0074], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  



Although presenting advertisements that are relevant and will be of interest to a user and increasing or promoting user engagement with said advertisements may improve a business bidding process, it achieve neither an improved technological result nor an improvement to another technology or technical field nor an improvement to the functioning of the computer itself and thus is Not integrated into a practical application.  

Dependent claims 2-6, 8-9, are merely add further details of the abstract steps/elements recited in claims 1, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 2-6, 8-9 are also non-statutory subject matter.


Further, the components (i.e.  a processor, a memory, a display, a camera) described in independent claims 10 add nothing of substance to the underlying abstract idea. These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/transmit/present/display information over communication network/internet does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1). 

Further, what Applicant is referring to (e.g., “capturing an image of a bids item using a camera of a device of a user; analyzing the captured image with a computer vision program to identify the item”) are recited at a high level of generality, and nothing in the claim elements precludes the step from practically being performed in human mind. There is no specificity regarding any technology, just broadly there is a generic camera 

Although presenting advertisements that are relevant and will be of interest to a user and increasing or promoting user engagement with said advertisements may improve a business bidding process, it achieve neither an improved technological result nor an improvement to another technology or technical field nor an improvement to the functioning of the computer itself and thus is Not integrated into a practical application.  

Dependent claims 11-15, are merely add further details of the abstract steps/elements recited in claims 10, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 11-15 are also non-statutory subject matter.

Independent claim 17 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 17, step 1-4 of, 

receiving an income level of the user or an age of the user from the auction application, wherein the income level is predicted based on previous purchases made by the user, wherein the age is predicted based on a web-browsing of the user;
generating at least one of (i) a price at which the user can purchase the bid item and an additional item based on the income level of the user or the age of the user to include in the bid or a price at which the user can purchase the bib item and a free shipping incentive based on the income level of the user or the age of the use to include in the bid; and 
transmitting the bid to the auction application for display to the user.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activity, business relation); and managing personal behavior or relationships or interactions between people (including following rules or/and instructions), e.g. (“generating a price for the bid item and an additional item based on the income level of the user or the age of the user …..”).

In addition, claim 1, steps 1-4 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/receive request/user 

Independent claim 17, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites no additional elements/hardware/machine to perform steps 1-4.   Thus, nothing in the claim element precludes the step from practically being performed in the mind. There is no specificity regarding any technology, just broadly, receiving/generating information/data, and displaying/presenting the information over the network, and is mental process.    

Further, Step 1, 2, 4, of (“receiving a request from an auction application to submit a bid for selling a bid item”; “receiving user income/age information from the auction application”, “transmitting the bid to the auction application”) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely receiving/transmitting/displaying data/information.  

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another 

Independent claim 17 (step 2B):  There are neither additional elements nor hardware/machine to actually perform the steps 1-4, thus, add nothing of substance to the underlying abstract idea; thus they are not significantly more than the identified abstract idea.  

This component are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/provide/transmit/present/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1). 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or 
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification, paras [0074] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to paras [0074], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  


Although presenting advertisements that are relevant and will be of interest to a user and increasing or promoting user engagement with said advertisements may improve a bidding process, it achieve neither an improved technological result nor an improvement to another technology or technical field nor an improvement to the functioning of the computer itself and thus is Not integrated into a practical application.  

Dependent claims 18, are merely add further details of the abstract steps/elements recited in claims 17, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claim 18 is also non-statutory subject matter.


Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.


Secondly, Applicant further argues that the instant claims are integrated into a practical application.  

The Examiner respectfully asserts that the instant claims are abstract ideas as pointed out above. In particular, the claim recites additional element (i.e., a processor, a memory, a camera, a user device) to perform the steps.  The additional element(s) in all of the steps is/are recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) in steps using a generic device/computer/camera. Other than reciting, “by a processor”, nothing in the claim 

There is no specificity regarding any technology, just broadly there is a camera to capture an image of an item, a processor to execute the programming instructions/software, for example, a computer vision program, and a user interface to display information.   Thus, the processor, the camera, and the user interface/display are not an essential element to actually create, change, or display functionality, or any technical improvement is made, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic processor, a generic camera, and a generic user interface/display as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification. 

Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
As discussed above with respect to integration of the abstract idea into a practical
application, the additional element of using generic processing components to perform all of the steps amounts to no more than mere instructions to apply the exception using a generic computer component/device.   At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1).


Further, what Applicant is referring to (e.g., “capturing an image of a bids item using a camera of a device of the user; analyzing the captured image with a computer vision program to identify the item”) are recited at a high level of generality, and nothing in the claim elements precludes the step from practically being performed in human mind. There is no specificity regarding any technology, just broadly there is a generic camera to take pictures, and running the “computer vision program” to analyze the captured image, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.  

Although presenting advertisements that are relevant and will be of interest to a user and increasing or promoting user engagement with said advertisements may improve a business bidding process, it achieve neither an improved technological result nor an improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  Thus, the argument that the instant application has 

Therefore, the Examiner notes that neither technical problem is resolved nor technical improvement is achieved by the Applicant's claimed subject matter and inventive concept.  The instant claims thus do not integrate into a practical application, and is not significant more under Alice analysis. 

Therefore, the Examiner is not persuaded by Applicant's arguments on their merit.  
The previously presented 101 rejections are maintained in this Office action.


Arguments directed to the amendments to the claims have been considered and addressed as necessitated by amendments in the rejections below.  It is noted that Latronico, Walker, and Cincotta references are now cited to help clarify and support the examiner’s rejection. The fact that Examiner now points to teachings of Latronico, Walker, and Cincotta to support the rejection moots Applicant's argument with respect to the claims.

It is noted that the claims can be interpreted in different ways because of the broad disclosure of the claims.   As shown in the rejections above, every limitation in the claims was given its broadest reasonable interpretation in light of the specification. See MPEP § 2111.


Should the Applicant desire a narrow interpretation, a specific clear subject matter which is enabled to practice and is fully supported in the Specification is required.  In addition, in order to carry the patentable weight, the specific clear subject matter must be implemented by positively recited in the claim.

With respect to dependent claims, Applicant argues that claim 2-6, 8-9, 11-15, and 18, dependent from independent claim 1, 10, and 17 respectively and therefore allowable for at least the same reasons.  In response, Examiner respectfully disagrees and submits that these dependent claims neither allowable by virtue of their dependency from the respective base claims nor for their own individually recited features. Accordingly claims 1-6, 8-15, 17-18 are not allowable over the recited arts of record.

This rejection has been amended to reflect the changes to the claim language and addresses any arguments submitted by the applicant. Therefore, the Examiner maintains the rejection to the Applicant’s claims.




				Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-15, 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

The claimed invention (Claims 1-6, 8-15, 17-18) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:

Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 1, step 1-9 of, 
capturing an image of a bid item using a camera of a device of a user indicating a desire of the user to purchase the bid item;
analyzing the captured image with a computer vision program to identify the bid item;
transmitting requests to a plurality of suppliers to submit bids for selling the bid item;
determining an item category for the bid item;
determining a plurality of suppliers that sell the item category; 
predicting at least one of (i) an income level of the user based on previous purchases made by the user or (ii) an age of the user based on a web-browsing history of the user;
transmitting the income level of the user or the age of the user to the plurality of suppliers to use when generating customized bids for selling the bid item; 
displaying the customized bids received from the plurality of suppliers on a display of the device of the user, each customized bid of the customized bids comprising a price at which the user can purchase the bid item from a respective supplier of the plurality of suppliers, 
wherein a customized bid of the customized bids received from the plurality of suppliers further comprises at least one of (i) a free shipping incentive determined based on the income level of the user or the age of the user or (ii) a price at which the user can 
informing a supplier of the plurality of suppliers of a winning bid selected by the user from the customized bids.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activity, business relation); and managing personal behavior or relationships or interactions between people (including following rules or/and instructions), e.g. (“(i) a free shipping incentive determined based on the income level of the user or the age of the user or (ii) a price at which the user can purchase  an additional item determined based on the incomer level or the age of the user information”).

In addition, claim 1, steps 1-9 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/use a camera to take a picture/image of an item, can evaluate/analyze the captured picture/image, can evaluate/determine item category/suppliers that sell the item category, can observe/transmit/send request/user information, can evaluate/predict user information based on previous purchase/browsing history, can observe/display/present the customized bid, can inform a supplier of the winning bid selected by the user.  



Thus, the processor, the camera, and the user device are not an essential element to actually control, create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic processor, a generic camera, as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.
 
The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being 
particular environment does not add significant more. At best, the claim(s) are merely providing an environment to implement the abstract idea.     

Further, Step 1, 5, 7, 8, of (“capturing an image …using a camera of a device of a user”, “transmitting requests to a plurality of suppliers…”, “transmitting ….information to the plurality of suppliers…”, “displaying the customized bids received from the plurality of suppliers on a display…”) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely receiving/transmitting/displaying data/information.  

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.


This component are merely recited at a high level of generality and/or are recited as performing generic computer/camera functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/provide/transmit/present/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1). 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP 

Applicant’s Specification, paras [0074] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to paras [0074], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

Further, what Applicant is referring to (e.g., “capturing an image of a bids item using a camera of a device of a user; analyzing the captured image with a computer vision program to identify the item”) are recited at a high level of generality, and nothing in the 

Although presenting advertisements that are relevant and will be of interest to a user and increasing or promoting user engagement with said advertisements may improve a business bidding process, it achieve neither an improved technological result nor an improvement to another technology or technical field nor an improvement to the functioning of the computer itself and thus is Not integrated into a practical application.  

Dependent claims 2-6, 8-9, are merely add further details of the abstract steps/elements recited in claims 1, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 2-6, 8-9 are also non-statutory subject matter.

Independent claims 10:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system/apparatus claim 10 

Further, the components (i.e.  a processor, a memory, a display, a camera) described in independent claims 10 add nothing of substance to the underlying abstract idea. These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/transmit/present/display information over communication network/internet does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1). 

Further, what Applicant is referring to (e.g., “capturing an image of a bids item using a camera of a device of a user; analyzing the captured image with a computer vision program to identify the item”) are recited at a high level of generality, and nothing in the claim elements precludes the step from practically being performed in human mind. There is no specificity regarding any technology, just broadly there is a generic camera to take pictures, and a processor to execute the programming instructions or software, for example, computer vision program, to analyze the captured image, and is simply 

Although presenting advertisements that are relevant and will be of interest to a user and increasing or promoting user engagement with said advertisements may improve a business bidding process, it achieve neither an improved technological result nor an improvement to another technology or technical field nor an improvement to the functioning of the computer itself and thus is Not integrated into a practical application.  

Dependent claims 11-15, are merely add further details of the abstract steps/elements recited in claims 10, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 11-15 are also non-statutory subject matter.

Independent claim 17 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 17, step 1-4 of, 

receiving an income level of the user or an age of the user from the auction application, wherein the income level is predicted based on previous purchases made by the user, wherein the age is predicted based on a web-browsing of the user;
generating at least one of (i) a price at which the user can purchase the bid item and an additional item based on the income level of the user or the age of the user to include in the bid or a price at which the user can purchase the bib item and a free shipping incentive based on the income level of the user or the age of the use to include in the bid; and 
transmitting the bid to the auction application for display to the user.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activity, business relation); and managing personal behavior or relationships or interactions between people (including following rules or/and instructions), e.g. (“generating a price for the bid item and an additional item based on the income level of the user or the age of the user …..”).

In addition, claim 1, steps 1-4 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/receive request/user 

Independent claim 17, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites no additional elements/hardware/machine to perform steps 1-4.   Thus, nothing in the claim element precludes the step from practically being performed in the mind. There is no specificity regarding any technology, just broadly, receiving/generating information/data, and displaying/presenting the information over the network, and is mental process.    

Further, Step 1, 2, 4, of (“receiving a request from an auction application to submit a bid for selling a bid item”; “receiving user income/age information from the auction application”, “transmitting the bid to the auction application”) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely receiving/transmitting/displaying data/information.  

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another 

Independent claim 17 (step 2B):  There are neither additional elements nor hardware/machine to actually perform the steps 1-4, thus, add nothing of substance to the underlying abstract idea; thus they are not significantly more than the identified abstract idea.  

This component are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/provide/transmit/present/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1). 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or 
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification, paras [0074] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to paras [0074], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

Further, what Applicant is referring to (e.g., “analyzing, with a computer vision program,  an image of the bid item captured by a camera of a device of the user”) are recited at a high level of generality, and nothing in the claim elements precludes the step from practically being performed in human mind. There is no specificity regarding any technology, just broadly there is a generic camera to take pictures, and a processor to execute programming/software instructions, for example computer vision program, to analyze the captured image, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.  

Although presenting advertisements that are relevant and will be of interest to a user and increasing or promoting user engagement with said advertisements may improve a bidding process, it achieve neither an improved technological result nor an improvement to another technology or technical field nor an improvement to the functioning of the computer itself and thus is Not integrated into a practical application.  

Dependent claims 18, are merely add further details of the abstract steps/elements recited in claims 17, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular 

Viewed as a whole, the claims (1-6, 8-15, 17-18) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 

Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bezos et al. (hereinafter, Bezos, US 2003/0055729), in view of Wexler et al. (hereinafter, Wexler, US 2016/0027063), further in view of Latronico et al. (hereinafter, Latronico, US Patent 11,010,827), further in view of Walker et al. (hereinafter Walker, US Patent 6839683), and further in view of Cincotta et al. (hereinafter, Cincotta, US 2013/0085807)

As per claim 1, 10, Bezos discloses a method, a user device, comprising: 
transmitting requests to the plurality of suppliers to submit bids for selling the bid item ([0032, For example, the display space system may specify a certain type of display space and ask for bids from advertisers]);

However, Bezos does not explicitly disclose, 
capturing an image of a bid item using a camera of a device of  a user;
analyzing the captured image with a computer vision program to identify the bid item;
Wexler teaches (Fig. 10, [0080, Server 250 may analyze images captured by the wearable camera system to detect characteristics of the images and then transmit these images to advertisers.  Server 250 may then receive bids from the advertisers representing amounts of money to be paid for transmitting selected advertisements to the user of the wearable camera system.  For example, when a user spends time in a particular area of a city, local businesses may provide competing bids to transmit an advertisement of their selection to the user.  When a user interacts with specific 
advertisers]).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bezos’s method by including image analysis information in ad campaigns, as disclosed by Wexler.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by 



However, Bezos and Wexler do not explicitly disclose,

determining an item category for the bid item;
determining a plurality of suppliers that sell the item category; 
predicting at least one of (i) an income level of the user based on previous purchases made by the user or (ii) an age of the user based on a web-browsing history of the user;
transmitting the income level of the user or the age of the user to the plurality of suppliers to use when generating customized bids for selling the bid item; 
displaying the customized bids received from the plurality of suppliers on a display of a device of the user, each customized bid of the customized bids comprising a price at which the user can purchase the bid item from a respective supplier of the plurality of suppliers,
informing a supplier of the plurality of suppliers of a winning bid selected by the user from the customized bids.

Latronico teaches (Fig. 3, item 302, Fig. 5, item 504, Fig. 6, item 606, 608, 610, Abstract, purchase of a vehicle. The pre-negotiation can involve a reverse auction process in which sellers bid to sell the item to a buyer. After the buyer has identified a 

the user device and presented to the user, and the user can select among those 
bids.  In some examples, a single bid (e.g., the lowest bid) of a single seller can be presented to the user. …. The user can select from among the presented bids, and/or 
confirm acceptance of the single provided bid. Following the user's confirmation of one of the bids (612), or an identification of the lowest bid among the received bids, a confirmation message is sent (614) to the seller that has been selected.  The seller may 
then commit to sell the item to the user according to the pre-negotiated terms of the sale).


Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bezos’s and Wexler’s method by including reverse auction where sellers submit bidding, as disclosed by Latronico.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effective ad campaign optimization.



However, Bezos and Wexler and Latronico do not explicitly disclose,

wherein a customized bid of the customized bids received from the plurality of suppliers further comprises at least one of (Ii) a free shipping incentive determined based on the income level of the user or the age of the user , or (ii) a 

While Walker teaches associating age with a product (col. 10, ln. 39-45, an age associated with the product (e.g., a used exercise bicycle no more than five years old), a product condition (e.g., poor, fair, or good), …delivery information (e.g., shipping charges must not exceed $10.00), and payment information (e.g., purchase must be on credit with no payments for three months), Cincotta teaches ([0224] s. Enables merchant to sort, view and filter brokering data reports by gender, by age, by specific user alias, by geography, by time, by date, by frequency, by IP address, and/or by user group, 0231] z. Enables user to enter into an agreement with merchant via Company to purchase saved product if stated terms of offers and/or pricing are agreed upon ("Agree to Buy")--(e.g. User sets an "agree to buy" preference for an offer of $20 off and free shipping/free returns for a sweater; merchant agrees to those terms and user is obligated to complete the purchase).


Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bezos’s and Wexler’s and Latronico’s  method by including incentives, as disclosed by Walker and Cincotta.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effective ad campaign optimization.







As per claim 2, 11, Bezos further discloses, further comprising
evaluating a past purchase of the user to identify a preference of the user indicating a likelihood of the user selecting a type of bid in the future ([0029, The advertising plan may describe the types of users to whom the advertisement is to be displayed, the time period during which the advertisement is to be displayed, and the types of web pages on which the transaction is to be advertised.  The types of users may be specified by their demographics and their purchasing history, 0039, The display space component controls the allocating of advertising points, the submitting of advertising plans, and the selecting of advertisements for web pages, 0040, For example, the allocate advertising sub-component may allocate advertising points to a user when they list an item on auction, 0037, An advertiser may select the advertising-points-needed button 302 to obtain advertising point information related to advertising on the web pages within the browse category, 0049, This table provides a correlation between various browse categories.  The correlation indicates the likelihood that a viewer of a particular browse category web page is interested items in each of the other categories.  A correlation of one indicates that all viewers of a browse category are interested in the items of the other browse category.  The developed advertising plan may generate the category correlation table based on historical access patterns of the viewers], claim 6, wherein 

As per claim 3, 12, Bezos further discloses,
wherein the type of bid is a bid containing an incentive that is included in at least one of the customized bids ([0039, The display space component controls the allocating of advertising points, the submitting of advertising plans, and the selecting of advertisements for web pages, 0040, For example, the allocate advertising sub-component may allocate advertising points to a user when they list an item on auction]).

As per claim 4, 13, Bezos further discloses,
wherein the type of bid is a bid containing a combination order comprising the bid item and at least one different type of item, wherein at least one of the customized bids contains the combination order ([0030, The display space system may also support a combination of selling display space at a fixed-price or at an auction.  The display space system may base the pricing (fixed-price or bid amount) of 
display space on a per access basis or on a fixed price per time period basis, 0039, The display space component controls the allocating of advertising points, the submitting of advertising plans, and the selecting of advertisements for web pages, 0040, For example, the allocate advertising sub-component may allocate advertising points to a user when they list an item on auction]).



transmitting a location of the user when capturing the image to one or more advertisers.
Wexler teaches ([0114, For example, image analysis module 602 may identify a location 
characteristic of the user, identifying that a user is in a certain neighborhood of a city.  Advertisers of local businesses may bid in competition with one another to provide an advertisement to the user, for example, an advertisement or a discount coupon for a local eatery, 0120, In embodiments including a device with a display screen, any or all of these advertisement formats may be selected and transmitted.  In some embodiments, a user may designate a particular device for receiving advertisements.  For example, in some embodiments, a user may associate a smartphone or tablet device with the wearable camera system 170, and this device may receive and display the selected advertisements.  Advertisements may be received, for example, via text message and/or via push notifications through an application installed on the tablet or smartphone.  In other embodiments, a display screen may be incorporated directly into the wearable camera system 170 such as, for example, in the lens of glasses or in a screen on a watch or necklace device]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bezos’s method by including image analysis information in ad campaigns, as disclosed by Wexler.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been 


As per claim 9, Bezos further discloses, however, Bezos and Wexler do not explicitly disclose further comprising 
transmitting details of the winning bid to multiple losing suppliers of the plurality of suppliers, wherein the details comprises the price of the winning bid and a type of the winning bid.

Latronico teaches (col. 17, ln., 10-35, A bid request can be transmitted (606) to a seller computing device associated with each seller identified in the seller information.  The bid request may be a request for a seller to provide a bid purchase price, indicating that the seller can sell the item to the user at the bid purchase price.  In response to the transmitted bid request, a bid may be received (608) from one or more of the seller computing devices.  The lowest one or more bids can be selected (610), and the seller information describing the seller(s) that provided those bids can be transmitted to the user device for display to the user.  In some examples, the lowest N bids (e.g., N=3) can be communicated to the user device and presented to the user, and the user can select among those bids.  In some examples, a single bid (e.g., the lowest bid) of a single seller can be presented to the user. …. The user can select from among the presented bids, and/or confirm acceptance of the single provided bid. Following the user's 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bezos’s and Wexler’s method by including reverse auction where sellers submit bidding, as disclosed by Latronico.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effective ad campaign optimization.


As per claim 17, Bezos discloses a method, comprising:
receiving a request from an auction application to submit a bid for selling a bid item to a user (Fig. 8A, item 807); the bid item identified by analyzing with a computer vision program, an image of the bid item captured by a camera of a device of a user (Examiner Note: the underlined portion is simply intended result and thus is non-functional descriptive as it does not alter the step of receiving a bid request from an auction application.  The “receiving” will be performed regardless how the item is captured or identified.   The claim language suggests or makes optional but does not require steps to be performed because it is directed towards data that is being assumed to be presented to the claimed 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bezos’s method by including image analysis information in ad campaigns, as disclosed by Wexler.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effective ad campaign optimization.

transmitting the bid with the price to the auction application for display to the user (Bezos teaches, Fig. Fig. 8A, item 807, [0008, The activities for which advertising points may be awarded may include the listing of an item to be auctioned, the bidding on an item being auctioned, the purchasing of an item at an auction, or the purchasing of an item at a fixed price…The display space system may also provide an auto bidding mechanism that places bids for display space on behalf of the user.  The auto bidding mechanism reviews historical data to identify on which display space to bid and the amount to bid.  The auto bidding mechanism may also adjust its bidding strategy based on the access patterns of the users]).

However, Bezos and Wexler do not explicitly disclose
receiving an income level of the user or the age of the user from the auction application, wherein the income level is predicted based on previous purchases made by the user, wherein the age is predicted based on a web-browsing history of the user; 
Latronico teaches (col. 5, ln. 1-25, col. 8, ln, 40-55, The model may then be refined based on the user's express vehicle preferences, as determined through the user's browsing of vehicles through the vehicle search data service.  For example, the user may "like," "favorite," and/or save a particular vehicle in a list of possible purchase options, and such expressed user preferences may be captured and used to further refine the user model for predicting suitable vehicles for the user, col. 12, ln. 12-20, The insurance cost may be determined based on the particular vehicle as well as information regarding the user 102 (e.g., their age, location, etc.) and information regarding the user's insurance policy (e.g., type(s) of coverage, limits, deductible, etc.).  In some instances, the estimated fuel, repair, and/or maintenance costs may be based at least partly on characteristics of the user as well as characteristics of the vehicle, col. 13, ln, 17-20, For example, the platform may determine that the user 102 is able to afford a $20,000 vehicle based on the user's income and/or other financial characteristics, col. 14, ln. 45—col. 15, ln. 2).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bezos’s and Wexler’s method by including reverse auction where sellers submit bidding and user characterizes such as age, income, , as disclosed by Latronico.  The teachings are deemed to have been derived from 


However, Bezos and Wexler and Latronico do not explicitly disclose,

generating at least one of (i) a price at which the user can purchase the bid item and an additional item based on the income level of the user or the age of the user or (ii) a price at which the user can purchase the bid item and a free shipping incentive based on the income level of the user or the age of the user to include in the bid; and

While Walker teaches associating age with a product (col. 10, ln. 39-45, an age associated with the product (e.g., a used exercise bicycle no more than five years old), a product condition (e.g., poor, fair, or good), …delivery information (e.g., shipping charges must not exceed $10.00), and payment information (e.g., purchase must be on credit with no payments for three months), Cincotta teaches ([0224] s. Enables merchant to sort, view and filter brokering data reports by gender, by age, by specific user alias, by geography, by time, by date, by frequency, by IP address, and/or by user group, 0231] z. Enables user to enter into an agreement with merchant via Company to purchase saved product if stated terms of offers and/or pricing are agreed upon ("Agree 


Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bezos’s and Wexler’s and Latronico’s  method by including incentives, as disclosed by Walker and Cincotta.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effective ad campaign optimization.



Claims 5, 14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bezos et al. (hereinafter, Bezos, US 2003/0055729), in view of Wexler et al. (hereinafter, Wexler, US 2016/0027063),   further in view of Latronico et al. (hereinafter, Latronico, US Patent 11,010,827), further in view of Walker et al. (hereinafter Walker, US Patent 6839683), further in view of Cincotta et al. (hereinafter, Cincotta, US 2013/0085807), and further in view of Hook et al. (hereinafter, Hook, US 2015/0169891).


 generating, based on the previous purchases, a brand loyalty score corresponding to a first brand of the bid item, wherein, in response to transmitting the brand loyalty score to the plurality of suppliers, at least one of the customized bids contains a bid item sold under a second brand different from the first brand.

Hook teaches ([0014, A score for the brand can be calculated for a location associated with the second compute device based, at least in part, on (1) the match between the location of the first compute device and the obfuscated location and/or (2) the link between the first compute device and the second compute device, 0052, These brands can then be passed to an advertising optimization server, which can select a final advertisement and bid price to be transmitted to an advertising exchange, 0054, A marketer advertisement selection module can identify campaigns that meets the targeting criteria, select a final advertisement, and/or bid price to be transmitted back to an advertisement exchange based on the brand relevance scores passed to it]).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bezos’s and Wexler’s and Latornico’s and Walker’s and Cincotta’s method by including brand score/affinity in ad campaigns, as disclosed by Hook.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted .


Claims 6, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bezos et al. (hereinafter, Bezos, US 2003/0055729), in view of Wexler et al. (hereinafter, Wexler, US 2016/0027063), further in view of Latronico et al. (hereinafter, Latronico, US Patent 11,010,827), further in view of Walker et al. (hereinafter Walker, US Patent 6839683),  further in view of Cincotta et al. (hereinafter, Cincotta, US 2013/0085807), and further in view of Weiss et al. (hereinafter, Weiss, US 2013/0246149).

As per claim 6, 15, Bezos further discloses; further comprising
generating, based on at least one of the previous purchases and the web- browsing history, user characteristics comprising both demographics of the user and ([0029, The advertising plan may describe the types of users to whom the advertisement is to be displayed, the time period during which the advertisement is to be displayed, and the types of web pages on which the transaction is to be advertised.  The types of users may be specified by their demographics and their purchasing history, 0046, For example, the advertising plan table may be indexed by the age of the users as indicated by the demographic filter.  In this way, if the user to whom the web page is to be displayed is 25 years old, the function need only evaluate advertising plans whose demographic filter includes 

However, Bezos and Wexler and Latronico and Walker and Cincotta do not explicitly disclose a frugality score of the user.
Weiss teaches (Fig. 6, [0030, a frugality level 506 associable with a user profile 502 such that the non-discount price 202 associated with the desired electronic book 102 may be reduced prior to being presented to the user 108 if and when the user 108 subsequently interacts with a number of electronic book profiles 104 A-N, 0031, the user 108's interest level 504 and frugality level 506 may be calculated and/or determined based on the user 108's subsequent interaction, 0032]).   

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bezos’s and Wexler’s and Latronico’s  and Walker’s  and Cincotta’s method by including a user’s characteristics in ad campaigns, as disclosed by Weiss.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements .


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Lee et al. (US 2005/0044032),
Konawel (US 2018/0357711, FOR THE SALE AND PURCHASE OF AUTOMOBILES), 
Tabata et al. (US 2006/0041501, Reverse auction control method), 
Smith et al. (US 2007/0299765, seller bidding),  
Nathanson et al. (US 2006/0015435),  
Gellman (US 2002/0035536), 
Brightbill (US 2005/0240505),
Cohoon (US 2006/0085318, providing reverse-auction), and
Goto et al. (US 2005/0234808).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN M LI/Primary Examiner, Art Unit 3681